Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, drawn to Figures 1-5(b), 12, 6, 9, and 14.
	Species 2, drawn to Figures 1-5(b), 12, 6, 9, and 15.
	Species 3, drawn to Figures 1-5(b), 12, 6, 9, and 16.
	Species 4, drawn to Figures 1-5(b), 12, 6, 10, and 14.
	Species 5, drawn to Figures 1-5(b), 12, 6, 10 and 15.
	Species 6, drawn to Figures 1-5(b), 12, 6, 10, and 16.
	Species 7, drawn to Figures 1-5(b), 12, 6, 11, and 14.
	Species 8, drawn to Figures 1-5(b), 12, 6, 11, and 15.
	Species 9, drawn to Figures 1-5(b), 12, 6, 11, and 16.
Species 10, drawn to Figures 1-5(b), 12, 6, 13, and 14.
Species 11, drawn to Figures 1-5(b), 12, 6, 13, and 15.

Species 13, drawn to Figures 1-5(b), 12, 7, 9, and 14.
Species 14, drawn to Figures 1-5(b), 12, 7, 9, and 15.
Species 15, drawn to Figures 1-5(b), 12, 7, 9, and 16.
Species 16, drawn to Figures 1-5(b), 12, 7, 10, and 14.
Species 17, drawn to Figures 1-5(b), 12, 7, 10, and 15.
Species 18, drawn to Figures 1-5(b), 12, 7, 10, and 16.
Species 19, drawn to Figures 1-5(b), 12, 7, 11 and 14.
Species 20, drawn to Figures 1-5(b), 12, 7, 11, and 15.
Species 21, drawn to Figures 1-5(b), 12, 7, 11, and 16.
Species 22, drawn to Figures 1-5(b), 12, 7, 13, and 14.
Species 23, drawn to Figures 1-5(b), 12, 7, 13, and 15.
Species 24, drawn to Figures 1-5(b), 12, 7, 13, and 16.
Species 25, drawn to Figures 1-5(b), 12, 8, 9, and 14.
Species 26, drawn to Figures 1-5(b), 12, 8, 9, and 15.
Species 27, drawn to Figures 1-5(b), 12, 8, 9, and 16.
Species 28, drawn to Figures 1-5(b), 12, 8, 10, and 14.
Species 29, drawn to Figures 1-5(b), 12, 8, 10, and 15.
Species 30, drawn to Figures 1-5(b), 12, 8, 10, and 16.
Species 31, drawn to Figures 1-5(b), 12, 8, 11, and 14.
Species 32, drawn to Figures 1-5(b), 12, 8, 11, and 15.
Species 33, drawn to Figures 1-5(b), 12, 8, 11, and 16.
Species 34, drawn to Figures 1-5(b), 12, 8, 13, and 14.

Species 36, drawn to Figures 1-5(b), 12, 8, 13, and 16.

One species should be elected.
[Relation: cs:rId12, dm:rId9, lo:rId10, qs:rId11]
The species are independent or distinct because: Figs. 6-8 show a separator device, a fan device, or no device at all between the elastic device and the suction channel; Figs. 9-11 and 13 show different configurations of the suction and supplementary air channels (including no channels at all in Fig. 13); Figs. 14-16 show three configurations of the contact element. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 2, 4, 5, 7, 9, and 12-19 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the multiple embodiments would 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


A telephone call was made to Alison McGeary on 1/19/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723